Citation Nr: 1619521	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disability due to asbestos [claimed as asbestosis, chronic obstructive pulmonary disease (COPD), and mesothelioma].
 
2.  Entitlement to service connection for chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by the Portland, Oregon, VA RO.  

The Veteran requested a hearing and appeared before the undersigned Veterans Law Judge (VLJ) in March 2011.  A copy of the hearing transcript has been associated with the claims file.

In August 2012, the Board issued a decision and remand on these matters.  These issues were again remanded in November 2014 for further development.

With regard to the Veteran's representation in this matter, the record shows that, in February 2008,  the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative in favor of Disabled American Veterans.  In April 2016, he executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative in favor of Oregon Department of Veterans Affairs. However, pursuant to 38 C.F.R. § 20.1304(b) (2015), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, must be mailed to the Board with a good cause explanation.

Accordingly, the Board may not accept the Veteran's April 2016 change in representation under the provisions of 38 C.F.R. § 20.1304(b) because this appeal was certified to the Board in July 2015, and his request for a change in representation was received after 90 days of notification that the case had been certified to the Board.  No good cause explanation for a change in representation has been received, and the Disabled American Veterans participated in a March 2011 hearing and submitted an Appellant's Post-Remand Brief to the Board in March 2016.  Therefore, the Disabled American Veterans represents the Veteran in this appeal; however, the Veteran's 2016 power of attorney may be recognized upon transfer of the case to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(b)(1)(i) (2016).

The issues of entitlement to nonservice-connected pension benefits, entitlement to service connection for hearing loss and tinnitus, and whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a neck condition have been raised by the record in April 2016 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.

Specifically, the Veteran underwent a VA examination in May 2015, at which he was diagnosed with COPD.  The examiner noted the Veteran's assertions regarding asbestos exposure in service while working on the flight line and at power plants.  The Veteran reported that he had smoked 2 packs of cigarettes per day for many decades but had quit 6 months prior.  The examiner noted that a 2009 chest x-ray report revealed COPD and did not mention findings suggesting asbestos.  A May 2015 chest x-ray revealed hyperinflation due to COPD, otherwise negative.  Upon review of the claims file and examination of the Veteran, the VA examiner concluded that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran did not have current asbestos lung disease, and there was nothing in the service treatment records to support the onset of COPD during service.  The examiner found that the mild COPD was not due to asbestos exposure but was more likely due to smoking.  The examiner noted that the 1976 discharge examination report did not mention pulmonary complaints or diagnosis.  Prior CT chest and chest x-ray reports did not show findings of asbestos lung disease.  The current chest x-ray report was also negative for asbestos.

In rendering this opinion, the examiner failed to discuss a March 4, 2008, chest x-ray report, which noted the Veteran as having some degree of COPD and chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung.  Interstitial pulmonary fibrosis is among the recognized disorders associated with asbestos exposure.  M21-1MR IV.ii.2.C.2.b.  

Moreover, the examiner noted that the examination request did not specify whether asbestos exposure is conceded.  The Board notes that in-service asbestos exposure is conceded.  Specifically, the Veteran's service personnel records contain an August 1975 performance evaluation stating that the Veteran's work duties included work on and around the Aircraft Arrest System and "major maintenance action (brake change) on the BAK-12's."  The Board notes that "BAK-12" is notation for the arresting barrier friction brake. Occupations involving exposure to asbestos include those manufacturing and servicing friction products such as brake linings.  M21-1MR IV.ii.2.C.2.d.

As such, the Board finds that these issues must regrettably be remanded once again in order to obtain further clarification regarding the etiology of any diagnosed pulmonary disabilities. 

Additionally, the Board notes that the Veteran recently submitted an Asbestos Exposure Questionnaire in April 2016, at which he indicated that he was diagnosed with asbestos poisoning and was receiving medical treatment at the VA Medical Center (VAMC) in Portland, Oregon.  As such, upon remand, all outstanding VA treatment records form the VA Portland Health Care System should be obtained. 
Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Portland VA Health Care System (and associated clinics) from May 2015 to the present.

2. Only AFTER obtaining updated VA records, return the claims file to the VA examiner who provided the May 2015 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should respond to the following:

a. Diagnose all current lung or pulmonary disorders.  In doing so, discussion should be provided relating to all recent pulmonary diagnoses, to specifically include chronic diffuse interstitial pulmonary fibrosis noted on the March 4, 2008, chest x-ray report.

b. Provide an opinion as to whether it is at least as likely as not that any diagnosed lung or pulmonary disorder is related to in-service exposure to asbestos.  The examiner is advised that in-service asbestos exposure is conceded.  When rendering an opinion, the examiner is also advised to consider any post-service asbestos exposure outlined in the April 2016 Asbestos Exposure Questionnaire.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




